702 S.E.2d 221 (2010)
Jerry CONNER, James A. Campbell, James Edward Thomas, Marcus Robinson, and Archie Lee Billings, Petitioners,
v.
NORTH CAROLINA COUNCIL OF STATE, Respondent.
No. 213PA10.
Supreme Court of North Carolina.
October 7, 2010.
David Weiss, Staff Attorney, Kevin P. Bradley, Durham, for Archie Lee Billings.
Kenneth J. Rose, Durham, E. Hardy Lewis, Raleigh, Mark J. Kleinschmidt, for Jerry Connor.
Lucy N. Inman, Raleigh, Elizabeth F. Kuniholm, Raleigh, for James A. Campbell.
Michael R. Ramos, Shallotte, Geoffrey W. Hosford, Wilmington, for Marcus Robinson.
Ann Groninger, Charlotte, Robert E. Zaytoun, Raleigh, for James Edward Thomas.
Thomas J. Pitman, Special Deputy Attorney General, for NC Council of State.

ORDER
Upon consideration of the petition filed by Respondent on the 21st of May 2010 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of October 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).